VI-I-lc;tz
          ------     vt
                     -- THE,ATTORNEY    GENERAL    OF TEXAS
                               AUSTIN

                                              &J
                                                      me--




R mmr a b le    Ch a r les
@ t& JJa l     Dlstr lo t
swlz1lu,
       !rems
Dear Sir:
                                                               559




    lnmoneyaIlannualsallqlntuel~(lz)equal
    lnstal&nents ornotie~than    the total ma8
    earnedaa caapensation by Mm in hia offida
    capacityfor the flsaal yeerr1935, and not more
    than the raoxlnRml8lwmnt
                           tIllwedsuoh offmtr
    Under laws e.x.lStwon Atqtrs’t
                                 24, lQZ.5:. . .
         "(b) The oompeasationof a or&     &is-




    Jmsthf3yemo?19S3beartothetotal?ees
    eolleetedby suah o??lclaldmIng suoh year."
        s6OiiOA (b) Of miOb3   3899, Bedsed Cim      8fattm8
lW8dSl.IbpartM?OllO-t
                                                           .
                                                               z



     of offfce,make an ItepDizeil
                               and mmrn report
     of c.lla?provedcxpenms inourredbyhlmand
     chEir6;ed to hia county,   aaooinponying suah   re-
    port with invoicesaovarlq such purahaseaand
    requisitions   issued by him ln supportof suah
    resort. If such expensesbe inaurredin aon-
    neatlonwith any partiaulm case,such report
    shall namc such casa. Such report,lmolaes
    and rowlsltlons shall be eubjeatto the audit
    of the'County mditor, if any, othemlso by the
    Co~~Mssloners*Court, and if it appearsthat
    any lttm was not lnourrecl by such offloor,   or
    that such ltma #OS not a neaessary or legal et-
    ponse of suoh of?lce,or ihsee      tlpon proper
    rowlsition, such items E 1 be byeaid County
    ,'iudftor or court reJected,in w2dch eat% the
    paymentof suah item nraybe adjudleatedin any
    aourt of conpotentjur&Uletlon. LI.3.     suoh ap-
    provcd claimsand aoaotmt.e.shall  be paid ?ro?a
    the Mfloers* SalaryFund tmleea otherwIsepro-
    vided hsrelu. ...*
          Uu%er xrtlolo199, RevisedCltil Statutes,FalJ8
County is the only countyaompoelngtha S&d jtidlalal~dlu-
trlct.
         Se awlnforscd by the Comptroller*e Oftloethet
Falls Countybad a population of 38,771acaorain&to the
last Federaluoneus.
          Artlale3260,,
                      RovfsedCivilStetutacl,
                                           reads in
part a8 follows:
         "In tbotieaountlo6 of this state having
    a populritlonof not less than thirty-three
    thousan~flve humlrml (33,500)andmt~ro
    than seventy-fivethoumuM (75,000)inhabit-
    ants and not aontaf     a ~oltyo? more than

    end o.aahsuaaeedfagFederalaensusthere&r,
    and in whiab oountleathere are one or.mcm
    jucliclaldistrlatsand in whlohthe aounty or-
    form3 the duty of aotmtyattorneyawl distrPot
    attorney aad in whlah there 1s not sow a Uls-
    trlat atiorney,the o??Iae of arimiaaldirrtriot
    attorneyIs hereby amated, axl shall adst
    from  andafter ThorpaESta@ this 8Ot. %&J
                                    Of

    offlaeshall be known ae CrZmlnalDletrlatAt-
    torneyof euah caunty. em.
 Hon. CharUs E. Re5#35n,
                       Fqe 4


               ?I
                    The CrInimil DiatrIct Attorney
        shall ~e*a&owd to retain out of the fees
        earned and colleotodby hImtbo mm of Five
        Thousand Five Hundred ($5,500)Dollars psr
        annum, as his compensation. titer dsduotlng
                          Fire Hundred (@5,800)DO~-
        the Five !l'housaxd
        lam the remIn&     mount is to be apglled
        rirst to the pqmmt OS salaries of his assist-
        ant or assistants 19 those comtles whemo sala
        assistant or assistantsare now hem paid frim
        the feed of t&o o?PIoe of oounty attorney,'and
        second,the aotual and noaessaryoxpeuse Inaurmd
        by him end his assIstant In the conduatof hU
        said office as authorized by Artlab       5899 of t&e
        RevisedX3iIlStatutesof 1925, as anaend8d,
                                                and
        auyotherexpo118eallomdbylaw. ...
              'The CriminalMstrlot Attorneyshall at
         the aloso of each plonthof the tenure of said
        'o??lcendm the report Pequlredof OountyO??l-
         08x% bgArtIo10 3899 of the RwI8ed CIvll Sta-
         tutes OrlQes, as am?aded,and shall f&80, at
         the c&Se or eaOh fiscal year raalcothe annual
         reportrequired02 acrtanty offioer8 by lcrtlole
         3897 of the RevisedCivil Statutesof 1925, as
        amended.
             *Xiiis not the intentionof this act t0
        areateeny offloeof DistrIatMAorney nor auy
        otbsr oonatitutional o??ioaand the office a?
        CrW      Mstrlet~Attorneyis herebydeclared
        tc be a separatedistinctatfloefrom the aonstl-
        tut&&ialo??ioeof distriotattorzley  and IL0Orlzal-
        aal d5StrlOtattorneyshall draw or be peX%%tted
        to any salarywhatsoever from the State of TeUr6.
             *lkls aot la not Intendedandshalln~t be
        con5i&ireil or c0ustruedas repealin&any la.wnow
        on the &statute book5 exceptthose in couf%IOt
        horeaith,which shall be aumlatlve therso?**
         Seation (0) of isrtlol83899, supa, 8 Eigs
pro-d&m      cdrainal dietriOt attOrneysIn %lr
            that
in thisstate comingwIthina crertain popuX.atIon*aetit
shall    be ved       end petitted   to   inaur   reasonable   and
necesssryoxpeumeo? Immst5gatfaSorfmeandacouBmrlatfns
evldanaeInariMnaloasers; aad~hal.lbeallowetlChretrQ~ta
(sp) a ml10 for each mile travelledbjrhiraIn autmdl.le
Hon. Charles'& Regan, Page 5


furnished by him In the dlsoharge0r 0fri0id busFnsss
whloh sumshall oovarall expansesof malntenenoe,
                                     __-    L.. depre-
olatlon, end operationof suoh amomobila. aon expenses
shall be reportedto the C~mmlssloners*   Court of each
oounty affeotedby this aot as othsr expansesreportedand
8hall be paid by said CommlselonerslCourt as suoh other
exp@neerrare paid.
          Seotlon 18 of Art1010 3918e, supra,prorldee‘ln
OrrOOt that saoh CrlmlnalDlstrlotAttorneyIn this state
Se-kg a dlstriotoomprislngtwoor more oouutlsethe popu-
lation of whloh dlstrlotexoeeds 150,000Inhabitantsaooord-
ing to the last praoedlngFedoraloensus shallbe allowsda
llumnot to exoeed $500.00per annum'iOrth6 neoessaryexpnns
Or 8UOh OirlOS, eaid 8\rmtO be paid Only Upon the It&?&d
sworn statamantor. such 0rri00 showingthe nsoeseitythersior
and approvedby the State Auditor.
          It 1s obvious that the Loglslaturedid not intend
to allow any expaneeIn investigatingorima and aooumulatlng
~~idsn~e in orblnal oases by the general pro~islom  of Art-
1010 9899, supra, boaausa in Seotlon5, of thl8 Artlole,the
CrirminalDietriotAttorney  In all oountleeIn this state oom-
ing wlthln,aoertaln populationbracket are eqowered and
pe&tted to lnour reasonableand naoasaaryexpanssoin in-
Yestigatingorlma and aooumulatlngevldanoein oriminaloasa8,
and aa ?alln County does not oame rithln the populationbrqo-
ket authorisingsuoh expensesthis proritdonor tha ntatute
doea not apply to ~a3.U county.
          You are respeotfullyadvired that it Ia the opinion
Of this departmentthat the CrlmlnalDfstrlotAttorneyof Tall6
County oannot lnaur reasonableand neaessary expense in inres-
tigatlngorlme and aooumulatlng oridonoain criminaloasaa.
         TrufMng that ths roreg.oing answsrsyour inquiry,we
remain
                                       Yourn very truly
                                   ATTORHECOEWHRALOF TEXAS